Citation Nr: 0218014	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-08 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.  

(The issues of entitlement to service connection for 
hepatitis C and service connection for post-traumatic 
stress disorder (PTSD) are being developed and will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The appellant served on active duty from June 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is undertaking additional development on the 
issues of entitlement to service hepatitis C and PTSD 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The appellant is in receipt of a Combat Infantryman 
Badge.  

2.  The competent evidence relates the appellant's 
porphyria cutanea tarda to exposure to Agent Orange during 
service.  


CONCLUSION OF LAW

The appellant's porphyria cutanea tarda was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(d) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the April 2000 rating decision of the reasons 
and bases for the decision.  He was further notified of 
this information in the August 2001 statement of the case 
and the April 2002 supplemental statement of the case.  
The Board concludes that the discussions in the April 2000 
rating decision and in the statement and supplemental 
statement of the case, which were all sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in January 2002, he was advised of the evidence he 
needed to submit to substantiate his claim, VA's duty to 
notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or 
evidence was needed from him, what he could do to help 
with his claim, and what VA had done to help with his 
claim.  By letter dated in August 2002, he was advised of 
the procedures by which to submit additional evidence.  
These actions satisfied VA's notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act 
of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a 
nexus between the inservice injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Analysis

The appellant served in Vietnam and was awarded the Combat 
Action Ribbon.  Thus, exposure to herbicide is accepted.  
Subsequent to service porphyria cutanea tarda was 
diagnosed.  The VA examiner stated that porphyria cutanea 
tarda was a condition that had been associated with 
exposure to Agent Orange.  In view of the fact that the 
examiner was addressing this appellant, his statements 
provide a diagnosis and nexus to service.  There is not 
the slightest evidence of post service exposure to a 
herbicide agent.  Therefore, the applicable regulation is 
38 C.F.R. § 3.303(d) rather than the provisions pertaining 
to presumptive service connection.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (direct service 
connection can be established with actual proof of Agent 
Orange exposure causation irrespective of the fact that 
there are presumptive service connection provisions for 
certain diseases positively associated with Agent Orange 
exposure).  

Stated differently, the veteran has a disability.  He was 
in Vietnam and exposed to Agent Orange.  A medical 
professional has linked his disability to Agent Orange 
exposure.  Therefore, there is disability that is due to 
an inservice disease or injury, in this case exposure.  
Therefore, service connection is granted.  This case is 
based on direct service connection not a presumption. 


ORDER

Service connection for porphyria cutanea tarda is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

